DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites (e.g., in an amount of from 5, 10, or 20 percent by weight of 70, 80, or 90 percent by weight), and line 4 recites (e.g. capped or blocked), or line 6 recites (e.g., in an amount of 90, 80, 70 percent by weight of 20, 10, or 5 percent by weight). Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner notes that similar correction is required throughout including claims 9, 11, 18, 23- 26 and all the o
ther dependent claims as discussed above. 
Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The closest prior art D1 (US 9,598,606 B2), D2 (US 5, 734, 002 A), and D3 (US 2019/023917 A1) fail to teach a resin composition useful for additive manufacturing, comprising: (i) a reactive prepolymer; (ii) a reactive monomer; (iii) a crystallization inhibitor (instant claim 1); corresponding method of forming a three-dimensional object (claim 8); a dual cure additive manufacturing resin (claim 11); the corresponding method of forming a three-dimensional object (claim 18); the corresponding three-dimensional object (claim 22); a resin composition useful for additive manufacturing, comprising: (i) a reactive prepolymer; (ii) a reactive monomer (claim 23); the corresponding method of forming a three-dimensional object (claim 24); a dual cure additive manufacturing resin comprising (a) light polymerizable component comprised of (i) a prepolymer and (ii) a reactive monomer and (b) a heat curable component (claim 25); the corresponding method of forming a three-dimensional object (claim 26); the corresponding three-dimensional object (claim 27).
Document D1-D3 are silent with respect the reactive monomer and the crystallization inhibitor. Therefore, claim is allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0147650 A1; US 2019/0388861 A1; US 2019/0309163 A1; US 2018/0345576 A1; US 2018/0185715 A1; US 2016/0122539 A1; US 2009/0233102 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743